Citation Nr: 1009774	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  00-21 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for right shoulder partial rotator cuff tear.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to March 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the Boston, 
Massachusetts Department of Veterans' Affairs (VA) Regional 
Office (RO).

This case was previously remanded by the Board in October 
2008 for further development.


FINDING OF FACT

The medical evidence of record demonstrates that the 
Veteran's right shoulder partial rotator cuff tear, was 
productive of pain and limitation of motion of the arm midway 
between the side and shoulder level with range of motion 
additionally limited by pain as the major functional impact 
and some slight weakness; range of motion not additionally 
limited by fatigue, lack of endurance or incoordination 
following repetitive use.


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent for right 
shoulder partial rotator cuff tear, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5201 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was 
signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. § 3.159 
(2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's claim for 
an increase rating in the January 2005 rating decision, he 
was provided notice of the VCAA in November 2004.  An 
additional VCAA letter was sent in January 2009  The VCAA 
letters indicated the types of information and evidence 
necessary to substantiate the claim, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain lay 
evidence and both private and VA medical treatment records.  
Thereafter, the Veteran received additional notice in April 
2007 and January 2009, pertaining to the downstream 
disability rating and effective date elements of his claim, 
with subsequent re-adjudication in a November 2009 
Supplemental Statement of the Case.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006); see also Mayfield and Pelegrini, both 
supra.

The Veteran's actions are also indicative of his actual 
knowledge of the requirements for substantiating his 
increased rating claim.  The Veteran has reported to both 
private and VA physicians of his additional limitation of 
motion and function of the right arm due to pain.  Based on 
this evidence, the Board is satisfied that the Veteran had 
actual knowledge of what was necessary to substantiate his 
increased rating claim.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007) (actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what is 
necessary to substantiate a claim).

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes private 
medical records, VA outpatient treatment reports, VA 
examinations and statements from the Veteran and his 
representative.  The Veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The Veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2009).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher evaluation; otherwise, the lower evaluation will 
be assigned.  See 38 C.F.R. § 4.7 (2009).  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the 
Veteran is requesting an increased rating for an established 
service-connected disability, the present disability level is 
the primary concern and past medical reports do not take 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the most recent examination is 
not necessarily and always controlling; rather, consideration 
is given not only to the evidence as a whole but to both the 
recency and adequacy of examinations.  See Powell v, West, 13 
Vet. App. 31, 35 (1999).

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different 
"staged" ratings may be warranted for different time 
periods.

The Veteran's current right shoulder partial rotator cuff 
tear has been rated under 38 C.F.R. § 4.71a, Diagnostic Codes 
5024-5201.  Diagnostic Code 5024 provides for tenosynovitis 
which to be rated on limitation of motion of affected parts 
as degenerative arthritis.  Diagnostic Code 5201 provides for 
limitation of motion of the arm.  

The diseases under Diagnostic Codes 5013 through 5024 include 
osteoporosis with joint manifestations (DC5013), osteomalacia 
(DC5014), benign new growths of bones (DC5015), osteitis 
deformans (DC5016), intermittent hydrarthrosis (DC5018),  
bursitis (DC5019), synovitis (DC5020), myositis (DC5021), 
periostitis (DC5022), myositis ossificans (DC5023), and 
tenosynovitis (DC5024).  The diseases under Diagnostic Codes 
5013 through 5024 will be rated on limitation of motion of 
affected parts as degenerative arthritis (except gout, 
Diagnostic Code 5017, which will be rated under Diagnostic 
Code 5002).  Although these disabilities are to be rated as 
degenerative arthritis (Diagnostic Code 5003), Note (2) to 
Diagnostic Code 5003 provides that the 20 percent and 10 
percent ratings based on X-ray findings with no limitation of 
motion of the joint or joints will not be utilized in rating 
conditions listed under Diagnostic Codes 5013 to 5024, 
inclusive.  38 C.F.R. § 4.71a.

Diagnostic Code 5003 provides that degenerative arthritis 
that is established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, Diagnostic 
Code 5003 provides a 20 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating for 
degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  Note 
(1) provides that the 20 percent and 10 percent ratings based 
on X-ray findings will not be combined with ratings based on 
limitation of motion.  Note (2) provides that the 20 percent 
and 10 percent ratings based on X-ray findings, above, will 
not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a. 

Normal ranges of motion of the shoulder are flexion (forward 
elevation) from 0 degrees to 180 degrees, abduction from 0 
degrees to 180 degrees, external rotation from 0 degrees to 
90 degrees, and internal rotation from 0 degrees to 90 
degrees.  38 C.F.R. § 4.71, Plate I. 

Diagnostic Code 5201 provides that limitation of motion of 
the arm at the shoulder level is rated 20 percent for the 
major shoulder and 20 percent for the minor shoulder; 
limitation of motion of the arm midway between the side and 
shoulder level is rated as 30 percent for the major shoulder 
and 20 percent for the minor shoulder; limitation of motion 
of the arm to 25 degrees from the side is rated as 40 percent 
for the major shoulder and 30 percent for the minor shoulder.  
38 C.F.R. § 4.71a.

Analysis

The Veteran contends that his current right shoulder partial 
rotator cuff tear warrants a higher disability rating than 
the 20 percent currently assigned.  

A March 2003 VA outpatient treatment report, in which the 
Veteran received a magnetic resonance imaging (MRI) 
evaluation, reflects that the Veteran had a partial thickness 
articular surface tear of both the supraspinatus and 
infraspinatus tendon and mild degenerative change in the 
acromioclavicular joint.  

The Veteran was treated at the VA in December 2003 for right 
shoulder pain which was diagnosed as right shoulder 
tenderness, still painful at times.  This treatment report 
also noted an orthopedic evaluation note from November 2002 
which found the Veteran had adhesive capsulitis, discomfort 
following stretching which discouraged him from pushing the 
limits of motion and he was instructed to perform stretching 
and provided medication, Naprosyn for this discomfort.  

In a September 2004 VA outpatient treatment report, the 
Veteran was treated for right shoulder pain.  A physical 
examination revealed no atrophy of the right shoulder, 
tenderness to palpation over the acromioclavicular joint, 
forward flexion to 100 degrees, abduction to 95 degrees, 
external rotation was 5/5 and internal rotation was 5/5.  X-
rays revealed acromioclavicular joint arthritis along with 
rotator cuff tear.  The Veteran was treated with an injection 
for the pain at this time.  

In a December 2004 VA examination, the Veteran reported that 
his current right shoulder symptoms included a sore arm and 
restricted motion, which he complained of for the past year.  
The Veteran reported that the symptoms of constant pain when 
moving the arm occurred constantly and the bone condition was 
currently infected.  Current treatment included cortisone 
injections and Ibuprofen 800mg at least once a day.  The 
examiner noted that from the above-reported condition, the 
functional impairment was lack of motion and the inability to 
lift semi-heavy objects, garden and play ball with the kids 
and great nephew.  The condition did not result in any lost 
time from work.  A physical examination reflected that the 
Veteran was right hand dominant and the right shoulder joints 
general appearance was within normal limits.  Range of motion 
testing of the right shoulder revealed flexion and abduction 
to 90 degrees with pain at 90 degrees, external rotation to 
45 degrees with pain at 45 degrees and internal rotation to 
75 degrees with pain at 45 degrees.  The examiner found that 
on the right, range of motion was additionally limited by 
pain as pain had the major functional impact.  The examiner 
also found that range of motion was not additionally limited 
by fatigue, weakness, lack of endurance and incoordination 
following repetitive use.  The examiner diagnosed the Veteran 
with bilateral shoulder and elbow strains and concluded that 
the effect of the condition on the Veteran's usual occupation 
and daily activity was minimal.  

In a December 2004 letter, the Veteran's private primary care 
physician reported that he recently saw the Veteran for a 
comprehensive health examination and that the Veteran 
continued to complain of difficulty with pain in the right 
shoulder.  The physician reported that the Veteran provided a 
March 2003 MRI from the VA which confirmed the presence of 
partial thickness tear of the articular surface of both the 
both the supraspinatus and infraspinatus tendons.  The 
physician also reported that the Veteran had persistent 
problems with the right shoulder since his active service and 
continued to have difficulty with limitation of range of 
motion of the shoulder.  

In a November 2004 private medical record, the Veteran 
reported having difficulty with right shoulder pain and that 
he had a steroid injection a month ago which did not help 
much. 

In January 2005, the Veteran was treated at the VA for 
chronic right shoulder pain, noted as having been present for 
the past 30 years.  The Veteran reported symptoms had 
increased over the past year.  He was provided with cortisone 
injections for the pain at this time and the VA treatment 
provider noted that the Veteran limited his range of motion 
to control the pain.  A physical examination reflected 
symmetrical shoulders without swelling, tenderness, crepitus, 
erythema or deformity.  Range of motion testing of the right 
shoulder revealed flexion and abduction to 60 degrees with 
active range of motion and to 90 degrees with passive range 
of motion and with pain.  External rotation was noted at 90 
degrees, internal rotation was noted at 45 degrees and 
adduction was noted at 20 degrees.  The impingement test was 
positive on the right.  The Veteran was diagnosed with 
partial rotator cuff tear of the right shoulder and shoulder 
exercises were advised.  

VA medical records from March 2005 reflect that the Veteran 
was treated for and diagnosed with right shoulder tenderness, 
which he reported was still painful at times.  This report 
also referred to the November 2002 VA orthopedic noted above 
in the December 2003 VA outpatient treatment report.  

In a November 2005 private medical record the Veteran 
reported having some difficulty with pain in the right 
shoulder.  

A January 2007 private medical record reflects that the 
Veteran complained of intermittent difficulty with pain in 
the right shoulder.  A physical examination revealed that the 
Veteran had a full range of motion in both shoulders and he 
was diagnosed with rotator cuff injury with relatively minor 
symptoms.  

In an October 2009 VA examination, the examiner noted that 
the Veteran was right handed.  A physical examination of the 
right shoulder revealed flexion and abduction to 60 degrees 
and with repetition four times demonstrating severe pain, 
limitation of motion and slight weakness.  No fatigue or lack 
of endurance was noted with this repetition of flexion or 
abduction.  External rotation (as best as it could be 
evaluated, since the Veteran could not elevate his shoulder 
to 90 degrees) was to 60 degrees and with repetition four 
times demonstrating severe discomfort, no weakness, no 
fatigue and no lack of endurance.  Shoulder internal rotation 
was to 60 degrees and with repetition four times 
demonstrating no weakness, fatigue or lack of endurance.  The 
examiner found that the Veteran's complaint of progressive 
limitation of motion had accelerated in recent history.  The 
Veteran did not use assistive devices.  He reported that he 
worked as a post office supervisor and his activities of 
daily living were not affected.  The examiner found that the 
range of motion was severely limited and the joint was 
painful on repetitive movements.  The examiner also noted the 
Veteran reported no history of any recent flare ups other 
than the history of progressive limitation of motion.  It was 
noted that the joint appeared to be stable.  The Veteran was 
diagnosed with severe limitation of motion of the right 
shoulder and it was noted in the diagnosis that the context 
of his age became a severe functional impairment of the right 
shoulder, which was his dominant hand.  Finally, the examiner 
concluded that on the basis of the current evaluation, it 
appeared that the Veteran was capable of mild to moderate 
physical activity and sedentary activity and that he was 
currently working.  

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the right shoulder partial rotator cuff tear 
warrants a disability rating of 30 percent under Diagnostic 
Code 5201 for limitation of motion of the arm midway between 
the side and shoulder level.  In this regard, the Board 
acknowledges that the range of motion for the right shoulder 
has progressively worsened with findings including flexion to 
100 degrees in September 2004, abduction to 95 degrees in 
September 2004, flexion and abduction to 90 degrees in 
December 2004, flexion and abduction to 60 degrees with 
active range of motion in January 2005, flexion and abduction 
to 90 degrees only with passive range of motion in January 
2005, a full range of motion in the January 2007, and flexion 
and abduction to 60 degrees in October 2009.  The Board also 
notes that the December 2004 VA examiner found that range of 
motion was additionally limited by pain with pain having the 
major functional impact and the October 2009 VA examiner 
determined that the right shoulder flexion and abduction had 
severe pain and slight weakness with repetition.  The Board 
also notes that that the Veteran is right-handed and 
therefore, the right shoulder is the major joint for the 
purposes of Diagnostic Code 5201.

In considering the medical evidence of record demonstrating 
that the right arm range of motion has progressively worsened 
to 60 degrees of flexion and abduction, the Veteran's 
subjective complaints of pain and limitation of motion and 
the additional limitation of range of motion and function 
demonstrated upon repetitive motion due to pain and slight 
weakness, the Board finds that the Veteran's current right 
shoulder partial rotator cuff tear more nearly approximates 
limitation of motion of the arm midway between the side and 
shoulder level.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. § 4.40 (2009); see also 38 C.F.R. §§ 4.45, 4.59 
(2009).  Therefore the Veteran's right shoulder partial 
rotator cuff tear warrants a 30 percent disability rating, 
but no higher, under Diagnostic Code 5201.  38 C.F.R. 
§ 4.71a.  

The Board notes that the objective findings of record did not 
reflect any limitation of motion of the arm, such that would 
warrant a disability rating in excess of 30 degrees under to 
Diagnostic Code 5201.  38 C.F.R. § 4.71a.  In this regard, 
the Board observes that in order to receive a higher 40 
percent rating for the right shoulder, Diagnostic Code 5201 
requires limitation of motion of the arm to 25 degrees from 
the side.  As the evidence of record noted above reflects 
that the Veteran range of motion of the right arm was, at 
most, limited to 60 degrees of flexion and abduction, a 
higher rating is not warranted under Diagnostic Code 5201.  
Moreover, the Board notes that consideration has already been 
given to the Veteran's subjective complaints of pain and 
limitation of motion as well as the objective findings of 
additional limitation of motion demonstrated upon repetitive 
motion in order to assign the 30 percent rating.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2009); 
see also 38 C.F.R. §§ 4.45, 4.59 (2009).  

The Board has also considered whether there are other 
appropriate diagnostic codes for application.  However, as 
the Veteran's service-connected right shoulder does not 
reflect impairment of the clavicle or scapula, loss of the 
head of the humerus, nonunion or fibrous union of the 
humerus, recurrent dislocation of the shoulder, malunion of 
the humerus or ankylosis of the scapulohumeral articulation, 
Diagnostic Codes 5200, 5202 and 5203 do not apply.  

The Board finds that, as the preponderance of the evidence 
supports the Veteran's claim for a disability rating for 
right shoulder partial rotator cuff tear, a 30 percent 
disability rating, but no higher, is warranted under 
Diagnostic Code 5201 for limitation of motion of the arm.


ORDER

A disability rating of 30 percent for right shoulder partial 
rotator cuff tear is granted, subject to the provisions 
governing the award of monetary benefits.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


